Title: To Benjamin Franklin from William Grey, 28 September 1782
From: Grey, William
To: Franklin, Benjamin


May it please your Excellency
Bourdeaux 28 Sptr. 1782
Owing to the fate of war I had the misfortune of being captured in the Ship Amazon a Transport in his Majestys service that I commanded bound from London to Quebec, by Cpt. Johnson of the Ship Flora and brought to this place a prisinor.
I request that you will pardon my presumtion in writing to your Excellency humbly beging my parole for England for any limitted time, any security that your Excellency will be pleas’d to demand will be given that I will procure an American of equal rank his liberty or return to this place a prisinor within the time prescrib’d and youl will greatly Oblidge your Excellency’s Most Humble & Obdt. Servant
William Grey
